Title: To James Madison from John Morton, 20 January 1802
From: Morton, John
To: Madison, James


					
						Sir,
						Havana, 20. Jan: 1802.
					
					My last address was of the 9th. current, in which I took occasion to inform you that no 

decisive steps had been taken with regard to the many American Vessels which had arrived at this 

port subsequent to the late order of prohibition; but that, from causes then stated, they might be 

expected to occur in the course of a few Days more.  Accordingly, on the 13th. intimation was given 

that on the following day the vessels, then in port, would be admitted to an entry; their numbers 

amounting to fifty nine with, & sixteen without, cargoes—in the whole, to seventy five.
					In the conferences which I had stated to you, Sir, as having had with the Governor, the 

mode suggested by His Excelly. as the most proper to bring the subject of admission under his 

cognizance was by petition to him from the Consignee of each vessel; and upon which I was made to 

understand that he would grant the required extension.
					The delay attending a decision, even on this mode, I had, untill the 9th., considered as 

occasioned, solely, by the intended departure of a Ship of war for Old Spain & the nature of the 

Dispatches which it would be necessary to forward by that vessel; but from the  to the 18th. 

a different kind of negotiation it appears was found necessary: and the result of several 

meetings of Merchants in the Amer: Trade terminated in the (accepted) offer to the person 

particularly pointed out in my Dispatch of the 11. Decr. ulto: of a Douceur amounting to, at 

least, 4 & 1/2 Per Cent on the value of the cargoes!
					This measure, tho’ perfectly ascertained, becomes from it’s nature impossible to be 

brought into public notice, or remonstrance; yet, this oppressive addition to the already heavy 

burthen of Impost under which our Commerce with this island labors, is too aggravating not to 

be severely condemned.
					The Island remains at this moment in the same dependant state upon us for 

Supplies, as before.  Not a single Spanish Vessel has arrived since the news of peace, from any 

quarter with any kind of supplies.  Accounts from the Mother-Country state it to be sunk into 

the most ruinous inactivity, from which a great length of time can, alone, retreive it.  To say 

the least, then the benefits derived from the past, & the reciprocity of Interest in a continued 

intercourse with us should have dictated a more just & equitable conduct.
					There have arrived about Twenty five Vessels since the conditional admission of the former; 

upon which no Decision has yet been had, but which it is supposed may be obtained on similar 

terms.
					Some Merchants however have since determined not to submit to them.
					In this state our affairs at present remain; and with a Government administered, or rather 

abused, as this is, it becomes useless to attempt to make them better.  With much Respect, I am, Sir, 

Your Mo. Obed. Servt:
					
						Jno: Morton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
